IN THE UTAH COURT OF APPEALS

                                      ‐‐‐‐ooOoo‐‐‐‐

State of Utah,                              )         MEMORANDUM DECISION
                                            )
       Plaintiff and Appellee,              )            Case No. 20110682‐CA
                                            )
v.                                          )
                                            )                  FILED
Charles Brandon Peterson,                   )             (December 20, 2012)
                                            )
       Defendant and Appellant.             )              2012 UT App 363

                                           ‐‐‐‐‐

Third District, Salt Lake Department, 111900451
The Honorable Ann Boyden

Attorneys:       Debra M. Nelson and Kerri S. Priano, Salt Lake City, for Appellant
                 Mark L. Shurtleff and Kenneth A. Bronston, Salt Lake City, for Appellee

                                           ‐‐‐‐‐

Before Judges Orme, McHugh, and Christiansen.

McHUGH, Judge:

¶1    Charles Brandon Peterson challenges his sentence of 360 days in jail for one
count of possession or use of a controlled substance, a third degree felony. See Utah
Code Ann. § 58‐37‐8(2)(a)(i) (LexisNexis 2012).1 We dismiss the appeal as moot.

¶2     Peterson appeals his sentence on the basis that the trial court abused its
discretion in sentencing him to jail because it did so without a presentence report and


       1
        Because a subsequent amendment did not substantively change the relevant
provision of the Utah Code, we cite the current version for the convenience of the
reader. Compare Utah Code Ann. § 58‐37‐8(2)(a)(i) (LexisNexis Supp. 2010), with id.
(2012).
did not rely on reasonably reliable and relevant information. In sentencing Peterson on
June 27, 2011, to 360 days in jail, the trial court gave him credit for time served and
invited Peterson to petition the court for early release if he successfully completed a
drug treatment program while incarcerated. The State argues that Peterson’s appeal is
moot because he was released from jail on December 24, 2011, and his case is now
closed. Thus, the State contends that the requested relief of resentencing cannot affect
Peterson’s rights.

¶3       We exercised our discretion to treat the State’s argument as a suggestion of
mootness and invited a response from Peterson. See Utah R. App. P. 37(a) (providing
that each party has a duty “to inform the court of any circumstances which have
transpired subsequent to the filing of the appeal or other proceeding which render moot
one or more of the issues raised”). Peterson admits that he “is no longer incarcerated in
relation to this case and the trial court ordered the case to be closed upon completion of
his jail sentence.” Nevertheless, Peterson states that he “wishes to exercise his right to
appeal” and asks us to dismiss the suggestion of mootness. However, Peterson
advances no argument that the appeal is not moot, and he does not have a right to an
advisory opinion from this court.2

¶4     “‘Generally, we will not decide a case that is moot.’” In re Adoption of L.O., 2012
UT 23, ¶ 8, 282 P.3d 977 (quoting In re C.D., 2010 UT 66, ¶ 11, 245 P.3d 724). An issue
becomes moot while an appeal is pending if “‘circumstances change so that the
controversy is eliminated, thereby rendering the relief requested impossible or of no
legal effect.’” Id. (quoting Richards v. Baum, 914 P.2d 719, 720 (Utah 1996)). In other
words, “‘[w]here the issues that were before the trial court no longer exist, the appellate
court will not review the case.’” Id. (quoting Richards, 914 P.2d at 720).

¶5    Here, Peterson does not challenge his conviction, so the collateral consequences
attendant to an unlawful conviction are not at issue. See State v. Martinez, 925 P.2d 176,
177 (Utah Ct. App. 1996) (“‘[A] criminal case is moot only if it is shown that there is no

       2
       Nor does Peterson argue that, under the facts of this case, we can consider his
appeal under an exception to the mootness doctrine. See, e.g., State v. Fife, 911 P.2d 989,
991 (Utah Ct. App. 1996) (discussing the public policy exception to the mootness
doctrine).




20110682‐CA                                  2
possibility that any collateral legal consequences will be imposed . . . .’” (alteration in
original) (quoting Sibron v. New York, 392 U.S. 40, 57 (1968))). He instead limits his
appeal to the legality of his sentence. The sentencing order states, “Case is closed upon
completion of jail sentence,” and Peterson admits that his jail sentence has been
completed and his case closed. Thus, the relief he requests—resentencing—is
“impossible or of no legal effect.” See In re Adoption of L.O., 2012 UT 23, ¶ 8.
Accordingly, the issues raised on appeal are moot. See State v. Davis, 721 P.2d 894, 895
(Utah 1986) (per curiam) (“However questionable the procedures employed in entering
the formal order of sentence, the matter is now moot since defendant has served his
sentence and has received a formal termination of probation.”).

¶6     Dismissed.




____________________________________
Carolyn B. McHugh, Judge

                                            ‐‐‐‐‐

¶7     WE CONCUR:




____________________________________
Gregory K. Orme, Judge




____________________________________
Michele M. Christiansen, Judge




20110682‐CA                                  3